ORDER

PER CURIAM:
Ida Lavalais appeals the decision of the Labor and Industrial Relations Commission affirming the Division of Employment Security Appeals Tribunal’s decision to deny her unemployment benefits. In two points on appeal, Ms. Lavalais claims that the Commission erred in denying her unemployment benefits. First she argues that the Commission’s reasoning that she could not simultaneously maintain that she was discharged and resigned for good cause was erroneous because she had a claim of constructive discharge under the Missouri Human Rights Act. Second, Ms. Lavalais contends that the Commission’s finding that she voluntarily quit was erroneous because employer forced her to resign when she said she “refused to continue working in a workplace permeated with profanity and racial epithets.” Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).